10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

FEB 1320
IN THE UNITED sTATEs DISTRICT cOUR'I' C§g§K THE 19
N .
EASTERN DIsTRICT OF cALIFORN;QTH:cr

, _ r-
EEWEH HNM

UNITED STATES OF AMERICA, CASE NO. 1:19-mj-OOO31 SAB

(N.D. Cal. Case Nc. l9-cr-OO68)
Plaintiff,
ORDER ON MOTION TO UNSEAL

INDICTMENT

SHAYNE GREGORY MAUPIN,

Defendant.

J
)
)
)
)
)
)
)
)
)
)

 

 

 

The indictment in this case having been sealed on cr about
February 7, 2019, and it appearing that such indictment no longer
needs to remain sealed based on the government’s motion,

IT IS HEREBY ORDERED that the indictment be unsealed and made

public record.

  
  

    

DATED: February 12, 2019

 

Z

HI/FFA)Q;A_|.T§QQNE/\
ted States agistrate Judge

 

